972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Jerome PACKNETT, Plaintiff-Appellant,v.Sherman BLOCK, Sheriff;  John Doe;  John Clark, Defendants-Appellees.
No. 91-55852.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.*Decided Aug. 25, 1992.

1
Before TANG and CYNTHIA HOLCOMB HALL, Circuit Judges, and SHUBB, District Judge.**


2
MEMORANDUM***


3
Kenneth Jerome Packnett appeals the dismissal of his civil rights action.   We affirm.


4
The magistrate judge dismissed Packnett's complaint, which named 18 defendants, was 55 pages in length, and had more than 100 pages of exhibits attached, for failure to make a "short and plain statement" of Packnett's claims.   See Fed.R.Civ.P. 8(a).   Packnett was granted an opportunity to file an amended complaint.   He was informed of the nature of the problem with his complaint and that his action would be dismissed for failure to comply with the court's order.   Despite an extension of time and a second opportunity to file an amended complaint, Packnett failed to do so.   Because Packnett's complaint was long and confusing and because the district court twice offered Packnett an opportunity to amend his complaint, we hold that the district court did not abuse its discretion in dismissing Packnett's claim for failure to abide by Rule 8(a).   See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992), petition for cert. filed (U.S. May 21, 1992) (No. 91-8628);   Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th Cir.1981).


5
AFFIRMED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William B. Shubb, United States District Judge for the Eastern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3